Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael O. Watkins petitions for a writ of mandamus, alleging that the district court has unduly delayed in acting on his 28 U.S.C.A. § 2255 (West Supp.2012) motion and seeking an order from this court directing the district court to issue a ruling. Our review of the district court’s docket reveals that an order and a final judgment addressing this motion were filed by the district court on September 9, 2011, and entered on September 12, 2011. Accordingly, although we grant Watkins’s motions to amend his petition and for leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.